Citation Nr: 0404316	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 
30 percent evaluation for the veteran's PTSD.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by mild 
anxiety and slight depression; his speech and cognition are 
satisfactory.

2.  The PTSD also does not, overall, caused reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week.  
There also are no objective indications of difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was granted for PTSD and a 30 percent 
evaluation was assigned, effective September 29, 1995.  The 
30 percent evaluation has been in effect since that time.  

A VA psychiatric examination was performed in October 1995.  
The veteran reported that he graduated from high school in 
1937 and was an apprentice pipe fitter for a steel maker 
during the period from 1937 to 1943.  He remarked that, 
after service, he again went back to work for the steelmaker 
and retired in 1979, with nearly forty years of service as a 
pipe fitter and maintenance man.  

VA medical records, dated from September 2000 to September 
2001, show the veteran's ongoing participation in group 
therapy at a mental health clinic.  Repeat mental status 
evaluations disclosed that the veteran was alert and 
oriented.  Grooming, hygiene and dress were good.  His mood 
was pleasant, with appropriate range of affect.  Speech was 
relevant and coherent.  His overall condition appeared 
stable.  Examiners primarily assigned Global Assessment of 
Functioning (GAF) scores of 55; some GAF scores of 50 were 
assigned; one GAF score of 60 was assigned.

A VA neuropsychological examination was performed in late 
October 2001.  The veteran reported that he had experienced 
an increase in memory difficulties.  He stated that he had 
some difficulty finding his way around unfamiliar places, 
although this appeared to be related, at least in part, to 
his increased anxiety when away from home alone.  He had not 
experienced a change in the ability to take care of personal 
needs.

The examiner's narrative of the veteran's history goes on to 
note that the veteran and his wife maintained a fairly active 
social schedule, attending the symphony, playing golf, and 
attending AARP group functions.  The veteran continued to be 
anxious about attending social activities, but found them 
enjoyable once he was there and was glad he made the effort 
to attend.  The veteran's wife expressed concern that the 
veteran's affect and personality were "flat," although she 
denied this was a significant change or decline for him.  The 
veteran continued to attend the PTSD clinic on a regular 
basis.  He reported an increase in generalized anxiety and 
worry since the terrorist attacks of September 11, 2001.  He 
denied experiencing depressed mood and reported adequate 
sleeping habits, as well as good appetite.  

On mental status evaluation, the veteran was appropriately 
dressed in clean, casual clothing and was neatly roomed.  He 
was alert and oriented.  Mood was mildly anxious; affect was 
full, appropriate and stable.  Speech was spontaneous, 
articulate and fluent.  Thoughts were coherent and generally 
goal-directed.  There were no symptoms of a formal thought 
disorder or of psychosis.  Judgment and insight appeared 
intact.  

Psychological testing included evaluation of various aspects 
of attention span, memory, perception , and psychomotor 
activity.  The assessment was that, compared to testing in 
1998, there had been some decline in motor speed and 
psychomotor speed and in the veteran's performance on one 
task of visuo-constructional ability.  However, significant 
improvements were observed in memory functioning.  Other 
areas of cognitive functioning, including attention, 
language, and executive functioning were generally the same 
and were largely within the average range.  The veteran did 
not report a significant level of depression on the current 
evaluation.  It was reported that the veteran and his spouse 
were in general agreement with the test results.  The primary 
diagnosis on Axis I was PTSD.  The examiner assigned a GAF 
score of 55.  

A statement, dated in October 2002, was received from the 
veteran's spouse.  She pointed out that the veteran had 
become increasingly dependent on her for most of his needs.  
His short-term memory prohibited him from completing routine 
household tasks in her absence.  He lacked motivation to 
attend social functions, to golf, or to go out of the house 
in general.  The spouse reported that she organized the 
veteran's clothing, did shopping, took care of all household 
finances and arranged all doctor visits and medical 
procedures.  She remarked that the veteran showed little 
interest or motivation in these areas.

The spouse continued by noting that the veteran had many 
sleepless nights and suffered from night sweats and bad 
dreams.  In an attempt to bring down the stress level, she 
tried to draw the veteran's attention away from the current 
world situation.  His increased memories of World War II made 
it hard for him to filter the stress he felt.  

VA medical records, dated from November 2001 to November 
2002, continue to show the veteran's ongoing participation in 
group therapy at a mental health clinic.  Repeat mental 
status evaluations disclosed that the veteran was alert and 
oriented.  Grooming, hygiene and dress were good.  His mood 
was pleasant, with appropriate range of affect.  Speech was 
relevant and coherent.  All GAF scores were 55.

The veteran's substantive appeal was received in February 
2003.  On the appeal form, his spouse wrote that the veteran 
experienced increased anxiety, agoraphobia, increased crying 
due to soldiers being sent to war.  His social life had 
decreased by 75%.  His appearance was adequate only because 
she saw to it.  

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran by letter dated in 
October 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (VA Form 21-4142) so that VA could request 
private medical records for him.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the veteran of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities-his and VA's, for 
obtaining or presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
treatment records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran has not identified private medical records that 
should be obtained.  He was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He also was advised what evidence VA had requested and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 



Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

In this particular case, the October 2001 VCAA letter from 
the RO advising the veteran of his rights in VA's claims 
process predated the RO's December 2001 decision adjudicating 
his claim.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decision.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2.  However, where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). -30 percent

Analysis

The evidence shows the veteran's PTSD is manifested primarily 
by only slight depression, as well as mild anxiety.  And 
ongoing mental status evaluations from recent years 
demonstrate that several indices of mental clarity are quite 
satisfactory.  He consistently has been alert and oriented in 
all spheres to time, place, person and event/situation.  
Moreover, his speech has been consistently relevant 
and coherent.  As well, despite his spouse's assertions that 
he has a flat affect, VA clinicians have consistently found 
that his mood and affect are adequate.  Aside from this, a 
detailed neuropsychiatirc examination in October 2001 
disclosed only mild deficits of mental functioning.  
Significantly, the veteran showed only minor or mild 
depression.  

The Board is mindful of the statements from the veteran's 
spouse alleging he is virtually incapable of taking care of 
household tasks or finances.  There is, however, no objective 
indication from the results of his mental status evaluations 
that his attention span or calculating ability is 
significantly impaired.  So it does not appear, then, that 
manifestations of his PTSD are the principal factors 
contributing to his supposed inattention to household tasks 
or finances.

The Board also is aware of the statements from the veteran's 
spouse alleging he has a greatly diminished social life and 
that he is virtually incapable of seeing to his clothing or 
hygiene.  By contrast, though, it is equally deserving of 
mention that he and his spouse informed the VA 
neuropsychiatric examiner in October 2001 that they were 
involved in a considerable range of social activities.  And 
they acknowledged at the time that he had no problems with 
self-care.  Moreover, on repeat visits to a VA clinic, it was 
indicated that his grooming, hygiene and dress, which are 
indicators of self-care, were satisfactory.  The Board 
accepts as true his spouse's report that his good appearance 
has largely depended on her efforts, and the Board commends 
her for the support she has provided him.  Still, he has 
himself shown the presence of mind to cooperate with her 
efforts to assist him.  Such cooperation is, itself, a factor 
evidencing that his mental status remains adequately 
preserved.  

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).  So although the 
veteran indeed may have some diminished social functioning, 
there is no indication from the record that diminished social 
functioning-even if present for many years-has had an 
adverse impact on his functioning in the workplace.  In this 
regard, he made no mention to a VA psychiatrist that 
conflicts with supervisors or coworkers had any impact on his 
job performance over a period of about 30 years after he left 
military service.  Indeed, he worked for the same employer 
all that time, thus demonstrating a great deal of work 
stability.  

The record indicates the veteran has GAF scores ranging from 
50 to 60, with the vast majority of his GAF scores being 55.  
A GAF of 50 is indicative of serious impairment in social, 
occupational or school functioning.  But 50 is on the 
very fringe, and GAF's of 51-60 indicate only moderate 
difficulty in social or occupational functioning.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  The veteran's GAF scores then, for the most part, 
either have been on the crest of moderate versus serious 
social and industrial impairment, or entirely within 
the moderate range.

The veteran's PTSD does not, overall, result in reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; or difficulty in understanding complex 
commands.  
There are also no objective clinical indications of 
significant impairment of 
short- and long-term memory; impaired judgment or impaired 
abstract thinking; or disturbances of motivation and mood.

For all the foregoing reasons, the claim for an increased 
rating for the veteran's PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is inapplicable in the current appeal.  
38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

The claim for an increased rating for PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



